DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1 and 11-12, and the addition of new claim 25 in the reply filed on 05/28/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
The cancellation of claim 24 is pending in this application.
Claims 1-9, 11-17, 20-21, 23, and 25 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “greater than about 4:1”, and the claim also recites “a range between 3:2 and 99:1” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9, 11-17, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 20120067421, cited in IDS) in view Damjanovic et al. (US 20160126395, cited in IDS) and Degroot et al. (US 20100243046, cited in previous action), hereinafter referred to as Shao, Damjanovic, and Degroot, respectively.
Regarding claims 1 and 11-12, Shao discloses on figure 5A a photovoltaic (PV) device (Abstract) comprising:
a transparent conductive oxide (TCO) layer [510] (layer [510] may comprise SnO2, Cd2SnO4, or FTO, ¶0019 and ¶0026);
a layer of tin dioxide [515] (buffer layer [515] comprises undoped SnO2, ¶0026) disposed on the TCO layer;
a layer of zinc magnesium oxide [520] (window layer [520] includes ZnMgO, ¶0025) adjacent to the layer of tin dioxide [515], wherein the layer of zinc magnesium oxide [520] is an alloy of zinc oxide and magnesium oxide (ZnMgO is formed by ceramic targets of ZnO and MgO, ¶0035); and
an absorber layer [525] disposed on the layer of zinc magnesium oxide [520], wherein the absorber layer [525] comprises cadmium, tellurium, selenium, or any combination thereof (absorber layer [525] includes CdTe and CIGS, ¶0027).
The reference fails to teach that the TCO layer [510] comprises ITO.
2, Cd2SnO4, FTO, and ITO (¶0035), and thusly recognizes the equivalency of said materials for a TCO layer. Therefore, it would have been obvious to one having ordinary skill in art to form the TCO layer of Shao with ITO since the prior art recognizes the equivalency of said TCO materials. See MPEP 2144.06, section I.
The applied references fails to teach a ratio of indium to tin in the TCO layer is in a range between 3:2 and 99:1.
Degroot discloses a PV device analogous to the PV device of modified Shao (Abstract), wherein the PV device comprises a ITO TCO layer [6] that directly corresponds to the ITO TCO layer of Shao (Fig 1, ¶0020). The reference teaches that that ITO TCO layer includes a ratio of indium to tin is about 9:1 since the ITO film is sputtered with targets comprising 90 wt-% In2O3 and 10 wt-% SnO2 (¶0035). Absent evidence of unexpected result, it would have been obvious to one of ordinary skill in the art to substitute the ITO TCO layer of Shao with the ITO TCO layer of Degroot since the simple substitution of one known element for another to obtain predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection B.
Regarding claims 2-3 and 15-16, modified Shao discloses all of the limitations as set forth above. References fails to explicitly teach that the alloy comprises more ZnO than MgO, wherein a ratio of ZnO to MgO in the alloy is greater than 2:1. Shao teaches that the conduction band offset of the ZnMgO layer with respect to the absorber layer can be adjusted from between 0 and +0.4 eV by choosing the proper value of x, wherein x corresponds to the ZnO and MgO composition of ZnMgO (or Zn1-xMgxO) layer (Shao, ¶0037). Thusly, one of ordinary skill would have considered the ratio of ZnO to MgO in the ZnMgO alloy as a result effective variable. Furthermore, absent any evidence of unexpected results, the claimed ratio cannot be considered critical. Thusly, it would have been obvious to one of ordinary skill to 
Regarding claims 4 and 17, modified Shao discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the tin dioxide is intrinsic tin dioxide since the layer [515] comprises undoped tin dioxide (Shao, ¶0026).
Regarding claim 5, modified Shao disclose all of the limitations as set forth above. Modified Shao fails to disclose the thickness of the layer of tin dioxide [515] (Shao, Fig 5A, ¶0026).
Damjanovic discloses a PV device analogous to the PV device of Shao (Abstract). The reference teaches that the PV device includes a buffer layer that directly corresponds to the buffer layer of Shao, wherein buffer layer comprises undoped SnO2 (¶0039). The undoped SnO2 buffer layer comprises a thickness of 20 to 60 nm (¶0072). Absent evidence of unexpected result, it would have been obvious to one of ordinary skill in the art to substitute the undoped tin dioxide buffer layer of Shao with the undoped tin dioxide buffer layer of Damjanovic since the simple substitution of one known element for another to obtain predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection B.
Regarding claim 6, modified Shao discloses all of the limitations as set forth above. Furthermore, the reference teaches that the thickness of the layer of ZnMgO is 2 to 2000 nm (Shao, ¶0021). Regarding the said thickness, it would have been obvious to one having ordinary skill to include the ranges of Shao since the instant claimed ranges overlap the ranges of the prior art. See MPEP 2144.05, section I.
Regarding claims 7-8 and 20-21, modified Shao discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the thickness of the layer of tin dioxide [515] is greater than or equal to the thickness of the layer of ZnMgO [520] since layer of tin dioxide [515] has a thickness of 20 to 60 nm (Damjanovic, ¶0072) and the thickness of the layer of ZnMgO includes a range prima facie obvious to modify the layers as such since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, section IV, subsection A.
Regarding claim 9, modified Shao discloses all of the limitations as set forth above. Moreover, the combination of the references teach that a sum of the thickness of the layer of SnO2 and the thickness of the layer of ZnMgO is from 22 nm to 2060 nm since the thickness of the layer of SnO2 is 20 to 60 nm (Damjanovic, ¶0072) and the thickness of the layer of ZnMgO is 2 to 2000 nm (Shao, ¶0021). Regarding the sum of the thicknesses, it would have been obvious to one having ordinary skill to include the ranges of Shao in view of Damjanovic since the instant claimed ranges overlap the ranges of the prior art. See MPEP 2144.05, section I.
Regarding claim 13, modified Shao disclose all of the limitations as set forth above. Shao teaches that the absorber layer [525] includes CdTe and CIGS (Shao, ¶0027). The combination of the references fails to teach that the absorber layer comprises a ternary of cadmium, selenium, and tellurium.
Damjanovic discloses a PV device analogous to the PV device of Shao (Abstract), wherein the PV device includes an absorber layer that directly corresponds to the absorber layer of Shao. The reference teaches that the absorber layer may comprise CdTe, CIGS, and CdSeTe (¶0037), and thusly recognizes the equivalency of said materials for absorber layers. Therefore, it would have been obvious to one having ordinary skill in art to form the absorber layer of Shao with CdSeTe since the prior art recognizes the equivalency of said absorber layer materials. See MPEP 2144.06, section I.
Regarding claim 14, modified Shao discloses all of the limitations as set forth above. The references fail to explicitly teach that the absorber layer comprises a diffused amount of indium with an average atomic concentration in the absorber layer of less than about 6*10-17 atom/cm3. However, applied references do not teach that indium is diffused within the absorber layer and thusly reads on the instant claimed range of less than 6*10-17. Furthermore, ¶0039 of Applicant’s published specification discloses that the ZnMgO, which is also present in the prior art, works to block the diffusion of the indium from the ITO TCO layer.
Regarding claim 23, modified Shao discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the layer of tin dioxide [515] is adjacent to the ITO of the TCO layer [510] (Shao, Fig 5A).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damjanovic et al. (US 20160126395, cited in IDS) in view of Shao et al. (US 20120067421, cited in IDS) and Degroot et al. (US 20100243046, cited in previous action), hereinafter referred to as Damjanovic, Shao, and Degroot, respectively.
Regarding claim 25, Damjanovic discloses on figure 1 a photovoltaic (PV) device (Abstract), comprising:
a transparent conductive oxide (TCO) layer [110] (¶0033) comprising indium tin oxide (ITO) (¶0035);
a layer of tin dioxide disposed adjacent to the ITO of the TCO layer [110] (buffer layer not shown is formed between the TCO layer [110] and window layer [115] includes tin oxide, ¶0036, ¶0039), wherein a thickness of the layer of tin dioxide is less than about 150 nm (tin oxide buffer layer has a thickness of about 20-60 nm, ¶0072);
a layer [115] of zinc magnesium oxide (window layer [115] comprises ZnMgO, ¶0033, ¶0036) adjacent to the buffer layer of tin dioxide; and
an absorber layer [120] disposed adjacent to the layer [115] of ZnMgO, wherein the absorber layer [120] comprises cadmium selenium telluride (¶0037).
The reference fails to teach the composition and thickness of the ZnMgO layer of the instant claims.
Shao discloses a PV device analogous to the PV device of Damjanovic (Abstract), wherein the PV device includes a ZnMgO window layer that directly corresponds to the ZnMgO window layer of Damjamovic that has a thickness of about 2 nm to 2000 nm (¶0021). Shao teaches that the conduction band offset of the ZnMgO layer with respect to the absorber layer can be adjusted from between 0 and +0.4 eV by choosing the proper value of x, wherein x corresponds to  Zn1-xMgxO (¶0037). Thusly, one of ordinary skill would have considered the value of x as a result effective variable. Furthermore, absent any evidence of unexpected results, the claimed value of x cannot be considered critical. Thusly, it would have been obvious to one of ordinary skill to optimize the value of x through routine experimentation to obtain the desired conduction band offset of the layer of ZnMgO. See MPEP 2144.05, section II. Furthermore, the ZnMgO window layer of Shao is suitable for the intended purpose as the ZnMgO window layer of Damjanovic. Thusly, it would have been obvious to substitute the ZnMgO window layer of Damjanovic with the ZnMgO window layer of Shao since the simple substitute of one known element for another to obtain predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection B. Regarding the thickness ZnMgO window layer, it would have been obvious to one having ordinary skill to include the ranges of Shao since the instant claimed ranges overlap the ranges of the prior art. See MPEP 2144.05, section I.
The applied references fail to teach a ratio of indium to tin in the TCO layer is in a range between 3:2 and 99:1.
Degroot discloses a PV device analogous to the PV device of modified Damjanovic (Abstract), wherein the PV device comprises a ITO TCO layer [6] that directly corresponds to the ITO TCO layer of 2O3 and 10 wt-% SnO2 (¶0035). Absent evidence of unexpected result, it would have been obvious to one of ordinary skill in the art to substitute the ITO TCO layer of Damjanovic with the ITO TCO layer of Degroot since the simple substitution of one known element for another to obtain predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection B.
The references fail to disclose a diffused amount of indium in the absorber layer.
Applicant’s published specification teaches that indium of the ITO TCO layer can diffuse into the absorber layer during the annealing process, wherein the ZnMgO layer can block the indium diffusion into the absorber layer. See ¶0039-0041 of Applicant’s published specification. It is noted, that the applied references implicitly include the instant diffused amount of indium in the absorber layer since the references disclose the semiconductor materials and layer thicknesses of the instant PV device, wherein the PV device of the prior art is treated to an annealing process that corresponds to the annealing process of the instant invention (Damjanovic, Fig 2, ¶0037). Moreover, the prior art teaches that the annealing process occurs at a temperature from about 420 °C to about 460 °C for between about 5 minutes to about 60 minutes (Damjanovic, ¶0073) which overlaps the annealing process of the instant invention that occurs between about 400 °C to about 500 °C for about 10 minutes to about 20 minutes. See ¶0038 of Applicant’s published specification.  
Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. Applicant argues that the applied secondary reference does not support a prima facie obviousness determination since the reference fails to recognize the problem addressed by the instant invention. Furthermore, Applicant argues that the applied references Shao and Damjanovic fail to recognize the problem addressed by instant invention. The Examiner respectfully disagrees. It must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth above, the motivation to combine the applied references is disclosed by the prior art. Furthermore, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the Applicants unexpected results of the instant invention, the Examiner suggests the Applicant provide evidence which establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” See Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELI S MEKHLIN/Primary Examiner, Art Unit 1796